Citation Nr: 1315647	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  11-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 2009 for a disability rating of 70 percent for an anxiety disorder, not otherwise specified, with panic disorder without agoraphobia, major depressive disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As indicated in the Veteran's representative's July 2011 correspondence, and as confirmed in the Veteran's representative's January 2013 correspondence, the Veteran has requested a video hearing before a Veterans Law Judge at the local regional office.  A Veteran has a right to a hearing before the issuance of a Board decision.  Accordingly, a hearing via video conference must be scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video hearing at the RO at the earliest available opportunity, with appropriate notification to the Veteran and representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



